                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         YSIDRO HERNANDEZ,
                                  11                                                    Case No. 19-00401 BLF (PR)
                                                         Plaintiff,
                                  12                                                    ORDER OF TRANSER
Northern District of California




                                                v.
 United States District Court




                                  13

                                  14     CDCR, et al.,
                                  15                  Defendants.
                                  16

                                  17

                                  18          Plaintiff, who is currently being held at the Correctional Training Facility-North in
                                  19   Soledad, California, filed a pro se civil rights complaint against a single prison employee,
                                  20   Defendant Chavez. (Docket No. 1.) The Court dismissed the complaint with leave to
                                  21   amend for Plaintiff to allege sufficient facts to explain the context of Defendant Chavez’s
                                  22   actions. (Docket No. 7 at 2-3.) The amended complaint now indicates that the underlying
                                  23   incident occurred at Centinela State Prison, which is in Imperial, California, and that
                                  24   Defendant Chavez was working there as a correctional officer at the time. (Id. at 3-4.)
                                  25          Because the acts complained of occurred in Imperial County, which lies within the
                                  26   venue of the Southern District of California, see 28 U.S.C. § 84(d), venue properly lies in
                                  27   that district and not in this one. See 28 U.S.C. § 1391(b). Accordingly, this case is
                                  28   TRANSFERRED to the United States District Court for the Southern District of
                                   1   California. See 28 U.S.C. § 1406(a).
                                   2            The Clerk shall terminate all pending motions and transfer the entire file to the
                                   3   Southern District of California.
                                   4          IT IS SO ORDERED.
                                   5     Dated: _November 15, 2019_                        ________________________
                                                                                           BETH LABSON FREEMAN
                                   6
                                                                                           United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Transfer
                                       PRO-SE\EJD\CR.19\00401Hernandez_transfer (SD)
                                  26

                                  27

                                  28                                                   2
